Per Curiam.

Respondent was admitted to practice in the First Judicial Department on March 14, 1955. After trial in the Supreme Court, County of Bronx, he was, on January 13, 1967, convicted of the crimes of attempted grand larceny in the first degree, attempted grand larceny in the second degree and perjury in the first degree all of which crimes are felonies under the law of this State. (Penal Law, §§ 1294, 1296 and 1620-a.)
In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law of the State of New York. The conviction ipso facto requires that respondent’s name be stricken from the roll of attorneys (Matter of Ginsberg, 1 N Y 2d 144).
The petition to strike respondent’s name from the roll of attorneys should be granted.
Steiter, J. P., Capozzoli, Tilzer, McNally and MoGtvern, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.